Fill in this information to identify your case and thic fils:

Doc 11

 

Middle Name

 

Miide Heme

United States Bankrupicy Court for the: District of Maryland
case number 19-25156

 

 

Official Form 106A/B
Schedule A/B: Property

Filed 11/27/19 Page 1 of 31

 
 

O) check if this is an

70 IS NOY 21 AM Wis OG

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, Wet theldeade oe a
ried people are filing together, both afe 4
if more space is needed, attach a separate sheet to this form. On the top of any ats

category where you think it fits best. Be as ip and asp if two
for

write your name and case number (if known). Answer every question.

Part 1:

    

 

 

ra
pegen

Describe Each Residence, Bullding, Land, or Other Real Estate You Own or Have an Interest In

4. Do you own or have any legal or equitable interest In any residence, building, land, or similar property?

QO No. Go to Part 2,

Wi ves. Where is the property?
What is the property? Check all that apply.

W& Single-family home

O. Duplex or multi-unit building

OF Condominium or cooperative
O Manufactured or mobile home

41, 5075 Ottawa Park PI
Street address, if available, or other description

 

 

Current value of the Current value of the
entire property? portion you own?

¢__ 303,628.00 ¢ 59,565.00

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

, or & life estate), if known.

O Land
Waldorf MD 20602 5 investment property
Ghy State ZiPGode nesters
Who has an interest in the property? Check one. Fee Simple
Charles Gd Debtor 1 only
County Q] Debtor 2 only

1 Debtor 1 and Debtor 2 only
C1 At least one of the debtors and another

O) Check if this is ‘community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:
If you own or have more than one, list here:
What is the property? Check all that apply.
O Single-family home
2 Duplex or mutt-unit building
O) Condominium or cooperative
O Manufactured or mobile home
O Land
CJ investment property
O Timeshare
O other
Who has an interest in the property? Check one.
QO] Debtor 1 onty
O21 Debtor 2 onty
O Debtor 4 and Debtor 2 only
CO. Atleast one of the debtors and another

12
Street address, if available, or other description

State ZIP Code

g

Current value ofthe Current value of the
entire property? portion you own?

$s CGS,

Describe the nature of your ownership
Interest (such as fee simple, tenancy by

the or a life estate), if known.

O Check if this is community property
(see instructions)

‘Other information you wish to add about this item, such as local

property identification number:

Schedule A/B: Property

Official Form 1064/8

page 1

 
Fatima

‘Street address, if available, or other description

Leftwich

What is the property? Chock all that apply.
QJ Singie-famity home

2 Duplex or mutti-unit building

© Condominium or cooperative

2 Manutactured or mobile home

(Case number pincer 19-25156

“Case 19-25156 Doc 11

Filed 11/27/19 Page 2 of 31

Current value of the Current value of the
entire property? portion you own?

 

 

O Lang $s sO
investment property ot ;
Describe the nature of your ownership
ony Gite ZF Gate) Timeshare interest (such as fee simple, tenancy by
OF other the entireties, or a life estate), if known.
Who has an interest in the proporty? Check one.
C1 Debtor 1 only
County OQ] Debtor 2 only
OQ. Debtor 1 and Debtor 2 only C) check if this is community property
C2 At least one of the debtors and another {see instructions)
Other information you wish to add about this item, such as local
property identification number:
2, Add the dollar value of the portion you own for all of your entries from Part 4, Including = any 'y entries for pages $ 59,565.00
you have attached for Part 1. Write that number here. . sesenasesneess seceeeeeee |

Ee Describe Your Vehicles

 

De you own, lease, or have legal or eq:

in any they are

 

 

 

gi d or not? Include any vehicles

you own that someone alse drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

1 No

=| Yes

ai. Make: Accura
RDX
2015
100000

 

If you own or have more than one, describe here:

32, Make: Nissan
Model: Altima
Year: 2016
Approximate mileage: 140000
Other information:
Official Form 1064/6.

Who has an interest in the property? Check one.

@ Debtor 1 only
QO Debtor 2 onty
QO Debtor 1 and Debtor 2 only

Do not deduct secured claims or exemptions. Put
the amount of any secured claime on Schedule Dr:
Creditors Who Hews: Cisne Secured by Property.

Current value ofthe Current value of the

 

OQ Atleast one of the debtors and another entire property? portion you own?
O) Check if this is y property (sea $ 13,688.00 ¢ 0.00
instructions)

Who has an interest in the property? Check one.
2 Debtor 1 only

O Debtor 2 onty

Q) Debtor 1 and Debtor 2 only

{Zi Atleast one of the debtors and another

O Check if this is Pp

y property (see
instructions)

Schedule AJB: Property

(Do not deduct secured claims or exemptions. Put

Current value of the Current value of the
entire property? portion you own?

s___7,740.00 0,00

 

 
 

 

Debtort Angela Fatima Leftwich Case number prinow_19-25156

First Name Miche Marne Lat .

Case 19-25156 Doc11 Filed 11/27/19 Page 3 of 31

3.3, Make: Who has an interest in the property? Check ore. 9 not deduct secured claims or exemptions.

“ the amount of any secured claims on Schedule D:
Model: U1 Debtor 1 only Creditors Who Have Claims Secured by Property.
Year OQ) Debtor 2 only : i -

: O21 Debtor 1 and Debtor 2 only Current value ofthe Current value of the
Approximate mileage C1 Atteast one of the debtors and another entire property? ——_—portion you own?
Other information:
rs - O Check if this is ry property (see $ $
i instructions)

3.4. Make: Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put

- Model: (0 Debtor 1 only i ercunt of ru sucnin chon teat
vear OQ Debtor 2 onty oes ve Claims Secured by Property.

. (1 Debtor 1 and Debtor 2 only Current value ofthe Current value of the |
Approximate mileage: Cl Atleast one of the and entire proporty? portion you own?

Other information:

4. Watercraft, aircraft, motor homes, ATVs and other tional vehick

O cheek if this is it
instructions)

other vehicles, and

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Ol No

QO ves

44, Make:
Model:
Year:

If you own or have more than one, list here:

42, Make:
Model:

Year.

5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2. Write that

Official Form 106A/B

Who has an intorest in the property? Check one.
1 Debtor 1 only

O1 Debtor 2 onty

Q2 Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

O check if this is community property (see
instructions)

Who has an interest in the property? Check one.
QO) Debtor 1 onty

O. Debtor 2 onty

C1 Debtor 1 and Debtor 2 only

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Heve Claims Secured by Proparty.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
‘Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the

 

tire property? portion ?
C2 Atleast one of the debtors and another no youown
O1 Check if this is ty property (see § s.

instructions)

here

Schedule A/B: Property

 

page 3

 

 
pepe: Angela Fatima Leftwich Case number yin, 19-25156
First

oa “Case 19-25156 Doc11 Filed 11/27/19 Page 4 of 31

Ee Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? cotionyocami.
Do not deduct secured claims
or exemptions.
6 Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
( Yes. Deseribe......... Kitchen Appliances ( Stove, Refrigerator, Dishwasher) & Washer & Dryer $ 1,500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

| Televisions, electronic devices is 1,100.00

 

L ete i +)

. & Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or card collecti other collecti ia, collectibles
No fo nn ;
Q Yes. Deseribe.......... is 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf cubs, skis; canoes
and kayaks; carpentry tools; musical instruments

 

s 50.00

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related eq
Q Yee. Degen is 0.00

11. Clothes
Examples: Everyday clothes, furs, jeather coats, designer wear, shoes, accessories

 

r veryay dothes for work. ide dothes, shose se | : 1,000.00 |
12. Jowelry
Examples: Everyday jewelry, jewelry, engag fings, wedding rings, hei jewelry, hes, gems,
gold, silver

 

 

O No

2 Yes. Pose Weddingrings _ s__750.00

 

 

13. Non-farm animals

O Yes. Describe........ § 0.00

14. Any other personal and household items you did not already list, including any health aids you did not list

is 0.00

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 4,400.00
for Part 3. Write that number here => :

 

 
Debtori Angela Fatima Leftwich ase number wr 19-25156

mis umm “Base 19-25156 Doc11 Filed 11/27/19 Page 5 of 31

tug Describe Your Financial Assets

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own? :
Do not deduct secured claims
oF exemptions.
» 16.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand whan you file your patition

OO No

@ Yes CAH: esnsnennnn $ 14.00

 

17. Deposits of money

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or other fi certificates of deposit; shares in credit unions, brokerage houses,
snd other similar institutions. If you have multiple accounts with the same institution, list each.
QO No
Ves. Institution name:
17.1, Checking account: Navy Federal Credit Union $ 745.00
17.2, Checking account: $
17.3, Savings account: $
17.4. Savings account: Navy Federal Credit Union $ 0.00
17.5. Certificates of deposit: $
17.6. Other 5
17.7. Other financial account: $.
17.8. Other financial account: $
17.9. Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Wi no
OD VES oes: Institution or issuer name:
3.
$
$
19. Non-publicly traded stock and ii in ii porated and uni Pp dk g an i tin
an LLC, partnership, and joint venture
W@ no Name of entity: % of ownership:
OO Yes. Give specific 0% % $
information about 0'
them...... Yo % 5

 

0%

 

Official Form 106A/B Schedule A/B: Property page 5

 
pebir1 Angela Fatima Leftwich Case number yanoen, 19-25156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Nema Witla Narra Cant Marne 7
. Case 19-25156 Doc11 Filed 11/27/19 Page6 of 31
20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotis i include p. i checks, cashiers’ checks, promi y notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
a No
OQ Yes. Give specific Issuer name:
information about
them... ecco 3.
$
$
21. Retirement or pension accounts
Examples: |nterasts in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
J No
Q1 Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: 5
Pension plan: $.
IRA: $
account: $
Keogh: $
Additional account $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
‘companies, or othars
Wa No
CD Ves cecssscessseeeseessee Institution name or individual:
Electric: $
‘Gas: $
Heating oll: $,
Security deposit on rental unit: 5
Prepaid rant: $
$
Water: $
Rented furniture: $
‘Other: ry
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
OY eS.. cece — ISSUer name and description:
$
$
$

 

Official Form 106A4/B Schedule AJB: Property page 6

 

 
Debtart Angela Fatima Leftwich Case number rina, 19-25156

—o “Case 19-25156 Doc11 Filed 11/27/19 Page 7 of 31

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

 

1 No

O ves soeees Institution name and description. Separately file the ds of any i 11 U.S.C. § 521(c}:
$
$
$

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
@ no

OO Yes. Give specific i
information about them... |

dR erent

   

26. Patents, ‘ks, trade ts, and other property

Examples: Intemat domain names, websites, p ds from ties and 9 agi
W@ No

OO Yes. Give specific | |
information about them... | i $

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, excl perati iat 8, liquor li F
@ no

OD Yee. Give speci —— a
information about them.... | '§

Money or property owed to you? Current value of the

28. Tax refunds owed to you
a No

Oven Give spect tration | i _— ;
about them, including whether =| |
you already filed the retums | State: $
ANd the tax YOAMS. .......ccsesecsssseeen | | . $

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi no
O Yes. Give specific information.

 

| \ Alimony: $
| Maintenance: $
| | Support: $
| Divorce settlement: = §
| Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
@ no oo
C1 Yes. Give specific information... |

 

‘Official Form 106A/B: Schedule A/B: Property page 7

 
Debtor1 Angela Fatima Leftwich Case number prin 19-25156

ue Case 19-25156 Doc11 Filed 11/27/19 Page 8 of 31

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

 

 

@ No
O Yes. Name the insurance company . B Surren .
of each policy and list its value. .. “7PaTY name: eneficlary: Ger oF refund value:
$.
$
$

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.
W No

O) Yes. Give specific information...

    

 

   

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accid ploy isputes, i claims, or rights to sue
@ No f Rn a - nn a
C1 Yes. Describe each alm. ....ecceneens | |
bo ei!
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
Vr) No —— -
OQ] Yes. Describe each Claim. ecm |
I - —! §.
35. Any financial assets you did not already list
w No re a =
OQ] Yes. Give specific information........... i ls
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .... > Is 759.00

 

 

 

 

iu Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

 

 

 

 

37.Do you own or have any legal or itable i in any lated property?
W No. Go to Part 6,
OQ] Yes. Go to line 38.
Current value of the
portion you own?
Do nat deduct secured claims
‘of exemptions.
38. it jivable or you already earned
WZ No . __ _ _ _ .
O) Yes. Describe....... i
l oo 5.
39. Office equipment, furnishings, and supplies
lated vp software, Printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
a No rt th mene a irre a - in
OQ Yes. Deseribe.. |

 

s

Official Form 1064/B Schedule A/B: Property page 8

 

 
Debiori Angela Fatima Leftwich Case number prinan 19-25 156
First Narne

“Case 19-25156 Doc11 Filed 11/27/19 Page 9 of 31

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

Gf No
1 Yes. Deseribe....... is
41. Inventory
QO] Yes. Describe......; 5
42. Interests in partnerships or joint ventures
@ No
C1 Yes. Deseribe...... Name of entity: % of ownership:
he $
% $
% $.
43. Customer lists, mailing lists, or other compliations
Gd No
OQ Yes, Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
is

 

 

 

 

 

 

 

 

 

44. Any business-related property you did not already list
WW No
C1 Yes. Give specific $
$
$.
$.
$
§.
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that ber here > at

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
&f No. Go to Part 7.
O) Yes. Go to line 47.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
Gd No
i }
. So is

Official Form 1064/6 Schedule A/B: Property page 9

 

 
Dettor1 Angela Fatima Leftwich Coase number grim, 19-25156
mm "Case 19-25156 Doc11 Filed 11/27/19 Page 10 of 31

48. Crops—either growing or harvested
a No

 

 

  

 

C1 Yes. Give specific |
IMFORMALON. .......000) | $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No
O Yes...
50. Farm and fishing supplies, chemicals, and feed
@ no
51. Any farm- and commercial fishing-related property you did not already list
a No _
OQ Yes. Give specific |
information. ............ | is
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that here > Se

 

 

 

 

BESET escrive an property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

WD No ——— 4
QO Yes. Give specific t s
information. .......0.. | | $.

s

 

54. Add the dollar value of all of your entries from Part 7. Write that number hore >
FEE bist the Totais of Each Part of this Form

 

 

56. Part 1: Total real estate, line 2 > s___59,565.00
56.Part 2: Total vehicles, line 5 5 0.00

57. Part 3: Total personal and household items, line 15 $ 4,400.00

58. Part 4: Total financial assets, line 36 $ 759.00

59. Part 5: Total business-related property, line 45 $. 0.00

60. Part 6: Total farm- and fishing-related property, line 52 5 0.00

61, Part 7: Total other property not listed, line 54 +5 0.00

62.Total personal property. Add lines 56 through 61. cuccsomoe  $ 5,159.00 copy personal property total D +5 5,159.00
63. Total of all property on Schedule AJB. Add line 55 + line 62........cccsssssssssssesssssssessnsteansecssatonsezivarenatsnsanenssennen 5 64,724.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 

 
Se boc 11. Filed 11/27/19 Page 11 of 31
Debtor1 Angela

Debtor 2 NIA

  

 

 

   

 

 

(Spouse, i filing) First ame Neda Name

United States Bankruptcy Court for the: District of Maryland z : 3

Casonumber 1925156 O Check if thig is arp we bee Oe

Of rown) amended filing

mee tiv oti

Official Form 106C 9819 HOY 27 ARE LS
Schedule C: The Property You Claim as Exempt on
Beas p and te as p two ied people are filing together, both are equally responsible for supplying correct ino
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt.

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to d that your

would be limited to the applicable statutory amount.

 

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
a You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
QO) You are claiming faderal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Grief description of the property and line on Current value of the = Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

‘Copy the value from Check only one box for each exemption.
Schedule A/B

iption: 303,628.00 @ $31,150.00 11-504 (f)
description: Primary Residence _—s §. :
Line from (0 100% of fair market value, upto 11-504 (b)(5)
Schedule aa: 1.1 any applicable statutory limit
eel 11-504(b)(4
description;  -Personal/Household $4400.00 Ws 4,400.00 }
Line from 0 100% of fair market value, upto —-'11-504(b)(5)
Schedule A/B: 15 any applicable statutory limit
Geccripton, Financial Assets $759.00 Ws 759.00 11-504(b)(5)
Line fram O 100% of fair market value, up to
Schedule AB: 3G any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O ves

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

 

 
Doc 11 Filed 11/27/19 Page 12 of 31

UE eR Cae Cel Lett La

  

Angela

First Merve

Debtor 1

 

Middle Hare

N/A
(Spouse, if filing) Frat narne

Debtor 2
Midi Maree

  

 

United States Bankruptcy Court for the: District of Maryland ye
19-25156 Ee
‘imo 0 Cheek if this isan =
amended filing
Official Form 106D PRONOY 27 AMI: OG

Schedule D: Creditors Who Have Claims Secured by Property

Be as P and asp i two people are filing together, both are equally responsible for supplying co! tr
Information. If more space is needed, copy the Additional Page, fill It out, number the entries, and attach it to this form. On the top any’
additional pages, write your name and case number (if known). “

  
  

1. Do any creditors have claims secured by your property?
Ono. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
&f Yes. Fil in all of the information below.

Ea List All Secured Claims

| 2. List all secured claims. if a creditor has more than one secured claim, list the creditor
| for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. Do:

 

 
 
   

As much as possible, list the claims in alphabetical order according to the creditor's name.

(24 Planet Home Lending

    

vatue of

244,063.00 303,628.00

0.00.

 

 

Describe the property that secures the claim: 3
321 Research Pkwy Ste 303. _— Primary Residence i
Number Street een reer ners ae es eel
As of the date you file, the claim la: Check all that apply.
O Contingent
Meriden CT 06450) © unliqui
hy State 2p Code Disputed
Who owes the debt? Check ona. Nature of flen. Check all that apply.
W& Debtor 1 onty (An agreement you made (such as mortgage or secured
O Debtor 2 only car loan)

QO Debtor 1 and Debtor 2 only
1 at least one of the debtors and anather

O Check i this claim relates to a
community debt

2 Statutory lien (such as tax lien, mechanic's lien}
(Judgment tien from a lawsuit
C2 Other (including a right to offset)

 

 

 

 

| Date debt was incurrea 09/01/2016 Last 4 digits of 249 0
[22] GM Financial Describe the property that secures the claim: $27,559.00 5 7,740.00 s 19,819.00
PO Box 181145 2016 Nissan Altima Auto
As of the date you file, the claim Is: Check all that apply.
QO) Contingent
Arlington TX 78096 © unliqui
City State ZIP Code Disputed
Who owes the debt? Check one, Nature of llen. Check all that apply.
Qa Debtor 1 onity {a An agreement you made (such as mortgage or secured
O1 Debtor 2 only car loan)

O1 Debtor 1 and Debtor 2 only
wt Al least ane of the debtors and another

O) Check if this claim relates to a
community debt
Date debt was incurred 96/01/2016

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

C2 Statutory lien (such as tax lien, mechanic's lien)
CO Judgment tien from a lawsuit
© other (inctuding a right to offset)

Last 4 digits of 4 0 7 3

Schedule D: Creditors Who Have Claims Secured by Property

wo

page Tof__

 

 
   
    

 

   

 

 

 

 

Fatima 9-25156
we ae ee ESE 19-251 56 Dot ore “ried 1127118 Page 13 of 31
Additional Page
loca es ot cobiaer
After listing any entries on this page, number them beginning with 2.3, followed i . ¥
by 2.4, and so forth. Lopes the bechepea a thie gee
Santander Consumer USA the Poopenty that secures the clalm: $. 27,924.00 ¢ 13,688.00 s 14,236.00
(Creditors Nama = en - .
PO Box 961245 201 5 Acura RDX Suv
Nurnber Street |
“As of the date you fil, the clalm ls: Check all hat apply.
Fort Worth TX 76161 QO Contingent
fy Ste 2Pcode LO) Unliquidated
O) disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Gf Debtor 4 only 32) An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)

OQ Debter 1 and Debtor 2 onty
(2 At least one of the debtors and another

O Check If this claim relates toa
community debt

2 Statutory lien (such as tax lien, mechanic's lien}
O Judgment tien from a tawsuit
CO Other (including a right to offset)

 

 

 

 

 

 

City ‘State ZIP Code

‘Who owes the debt? Check one.

O1 Debter 4 only

Q1 Debtor 2 only

O2 Debtor 1 and Debtor 2 onty

C1 Atleast one of the debtors and another

QO] Check if this claim relates to a
community debt

Date debt was Incurred

Add the dollar value of your entries in Column A on this page. Write that number here: ig
Kf this feat naman ores etm B64 the dollar value totale from all pages.

Write that number here:
Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

‘the

  

 

Date debt was incurred 02/01/2018 Last 4 digits of accountnumber_ 1 0 0 O i
ti dei Lc Describe the property that secures the cai: $2,788.83 s__N/A s_ NA:
(Creditors Name nen !
chellville Rd. _ Primary Residence
"As of the date you file, the claim Is: Check all that apply.
Bowie MD 20716 5 Contngent
City Stale ZIP Code O bisputea
Who owes the debt? Chock one. Nature of len. Check all that apply.
§@ Debtor 4 onty fa] or
a 2 only Cartage) rt oH made (such as morigage secured
Q Debtor 1 and Debtor 2 only Q ‘Statutory lien (such as tax lian, mechanic's lien)
O Atteast one of the debtors and another OD Judgment tien from a laweuit HOA F
ees
QO) Check if this claim relates to a Jel Other frctuaing «right to oftet)_TAN POOS
community debt
Date debt was Incurred 2019 Last 4 digits of account number? & 7 3

  

As of the date you file, the claim Is: Check all that apply.

OQ Contingent

O unliquidated

O disputed

Nature of lien. Check all that apply.

Qa An agreement you made (such as mortgage or secured
car loan)

2 Statutory tien (such as tax lien, mechanic's lien)

2 Judgment tien from a lawsuit

CO Other (including a right to offset}

Last 4 digits of account number

30.712.83

 

 

 

302,334.83 |

 

page2 of 3_

 

 
-

pat AC em ase Te156 Dd tt “Pied t127++8—Page 14 of 31

-Uueie List Others to Be Notified fora Debt That You Already Listed

| Use this page only # you have others to be notified about your bankruptcy for a debt that you already listed In Part 1. For example, ifa collection

' agency Is trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, If
| you have more than one creditor for any of the debts that you listed in Part 4, list the additional creditors here, if you do not have additional persons to
| be notified for any debts in Part 1, do not fill out or submit this page.

ba Hofmeister & Breza On which line In Part 4 did you enter the creditor? _2-1
Name Last 4 digits of account number 2 4 9 0

11019 McCormick Road, Suite 400
Number ‘Street

 

 

 

 

 

 

 

 

Hunt Valley MD 21031
City State ZIP Code
pq a — a — ~ pre punt aayou aren y ae
_ Sheffield Neighborhood Association
Name Last 4 digits of accountnumber 9 2 7 3
4658 Sheffield Cir
Number Street
Waldorf MD 20602
City State ZIP Code
Cy i ‘Soanich oan aiayea ee
Name Last 4 digits of account number

 

 

 

City State ZiP Code

[J On which line In Part 1 did you enter the creditor?

 

Name Last 4 digits of account number 2 4 9 0

 

Number Street

 

 

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number

 

 

 

 

 

City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number =

 

Number ‘Street

 

 

City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 3)

 
oc 11. Filed 11/27/19 Page 15 of 31

 

ome gel

Oterz NA ee
A ‘ e

 

 

 

 

Ce er 19-25156 mmenied fling

' mi: 0S
Official Form 106E/F ang Nay 27 Ale §
Schedule E/F: Creditors Who Have Unsecured Claims we S mret

 

Be as complete and accurate as possible. Use Past 1 tor creditors with PREORETY ciskes anal Part 2 tor couditers with NOMPRIONITY elaine.

 

apace
seeded, capy the Part you need, 18 8 aut, mauher the cntrins in the bores on the inf. Atiech the Continuation Page to this page. On te top of
aay ebiional pages, wells your came end cose manker ff hnewn).

na Uist All of Your PRIORITY Unccoured Cisinns
1. De any cooditers hove priccity wuecered claims ageient pou?

{i wo. Goto Pan 2.
O ves.

2 stale yor eneecured cleims. 2 croditer hes mere then one petodly wemecured claim, bel the coudiicr sepersialy for euch claim, Fer
euch clots feted, i ‘what type of choke 2 io. 9 2 clade bene both: prleslly and norgeledty erasurds, fet thet cake here oral shew both prierily and

fenpdlety emcurts. As much as paseiela, fet Pe clave in siphebetical onder according to tee crediior's name. # you hove more fem tap pricey
umecwed claims, 9 out te Conlieuaiion Page of Pert 1. f more (ean one creditor holds © posticader chaim, let the other crodiings in Port 3.

(Fer on epienation of each pe of claim, 200 the netructions tr this form in the ination beoldat }

E]

ee
—— 86st

Lent 4 digi: of acceunl amber a Se

When wee hs debt becored?

 

 

 

Ae of Ge dot yoru fie, he cle &- Cet et ey.

 

 

 

UES ae 3 Coteget

‘Whe ncewed the debt? Gach on. te . '

OF ote 1 ony Q

CO) Detter 2 only ‘Type of PRIORITY wmecured claiar

2 Detter ¢ mat Duar 2 arty OD Demestic suppor ciligetone

O Ateetenn cite deteen ont eter Ch tame aret cortrin cer date you ome fas goverment

O concave m oO deatn ‘etn you

bs the cheie subject to offset? —_

Owe O cow.

OO ves _ —_— a ee es ee

et = Last 4 digits of eccomtmumber og a

(When wee the dott incre?

———— <=
Ae Of the date you Mis, the clnin is: Check of that apply.
O Comgert

i oe = ee

Whe invemed the debt? Check one. 01 Drepted

Gomera Type of PREOSETY unsecaned cieke:

OD Demstic eapport chiigations

Temes and contain cee debts you cee te goeereent

QO (Chaise tor death oF pereoreal npey eile you ee
ecb

OD teneer 1 and Debtor 2 only

CD Aa inset ons of tee otters and aecirmr

2 Check if this cine ts tor 0 commantty debt
te the chatm subject to offest? 2} cme. Specey
Ow

O ves

 

Olid Form EE Schedads GF: Conditess Whee Hee Uesecered Claims pape tet 7

 

 
eee Bee tSeet56 DoS IT Tad TZ7/1TS Page 16 of 31

FE ce 00 ot veue nonwrssceery Unsecured Ciotme
2, Do any croditers he 4 df chokes age a
BD No. Youve rig ts apr hl pt ‘Suet tis form to Gre court with yous ctor schechine.
You

a Ust sil of your senprinrity wneacered claims in the siphabetical order of the creditor who bolds such claim Wa credicy hes more than one
d cinbm, Get the croditer ch Fer each claim tated, iderdily what type of dake 8 is. Do net fet clelns siready
‘inckated im Port (if mace then ene codices bodiie » pasbuder chai, bet Geo ofber cradiiers in Purl 2if pou hese more thar Sues nenpdasliy ameecured
aires 18 cat the Continuation Page of Pari 2.

 

 

 

 

 

 

 

 

 

‘ont chin
EF] Wola Fargo Desier SVC Lest 4 dighs of sccont mamber 7 0 3 2 : 8,383.00
PO Box 10709 (When eee the debt ceed? geet z614 |
rs
NC 27605
Rete re Au of ten date you We, ten claim le: Check ol tant apply,
O compet
‘Wie incemwed the duit? Check ene, O Untqpieeen
@ Damen 1 only O depued
O deter 2 oy
CO pene 1 and Denter 2 ony Type of MOMPRIONTY eneecured clair
( pcteast one of the dubtors and another O sestent core
Gi Check # tae ciate te for 2 commmanity dati a Stee ad nat at co each —
be the chee cubject te oflent? C1 atm tn pension or prot
Gnu fl one. spay Repossessed Auto
O ve
[2_] We Babe Discount Fur Laat 4 digie ot eccunt mamber 4 2 32 «___2,507.00
= When wa the datst 01/01/2014
PO Box 14517
Des Mo! ~A 50308 Aa of en dd poms fin, Wee clive de: Check ofl teat apply,
ar - ” oon OF to O Contegert
Wie bamewadt the diner? Cheat one, Gers
i ete | orty Oi eneon
OD Dawter 2 cnty
CO Detter 1 aed Dette 2 ony Tweet
0 pa tenet one of tee tatters aed ane OD Senter nore
2 Check ff thats clote be for 2 commmemnity ciate o aetna
ts the cist entject to offset? charg siame
ae a Cox tommy Change ACoOu nn
| Merrick Bank Corp acd aguectmccmtnmie 16 42 , — g1400
Po meant When was te debt ncuwedt «07/01/2016 _
—— =
Or NY 11804 ‘Aa: of Gon date you file, thee cide tn: Check off Gust apply,
Wee betarred Dro debe? Check ona oo wa ‘
GF putts toy O cmpatee
QO Deter 2 ony
2 Deter 1 ant Deter 2 ont MOMPRRORETY wenecured cinke:
CO pa tenet one of thn deattews ond anetbes Tyee of
O Seaton tears
Cnet ff thin clate is for & community detst O om eching foe
te the chun extject to efter? oO Sa yon Sen pest wn py cas
gu CF com smay Cindtced

Ofliciel Fone 1086 Sechedate EMF: Ceodibers Whe Howe Unsecured Chass page 2 ot!

 

 
oe ee ee tS et56 | Dorr ried 727148—Page 17 of 31

aa Your ROMPRIGHETY Unsecured Claims — Continunticn Page

 

 

 

 

 

 

 

 

 

 

After Rating any oxtsins on this page, with 44, tellowed by 4.6, and eo forth. ‘Fete! chim
9442
Lent 4 digits of eccomtaumzer 9 4 4 2° 796.00
15220 NWG . BS ‘When wes Be debt incerred? 1401/2017
eee oR 97008 Aa of the date you Gite, thee cinies in: Check ail tal apply.
= O Consngere
OF Urtepateed
(Who incurred the debt? Crack one. O Dinpetes
Gi Daten 1 ony
O deste 20ny ‘Type of MOMPIBORETY unsecured chiar:
CO date 1 ent Detter 2 onty OD seatent ere
(Dad tenet eee of ee datos orl ects QO + ence, tes
‘pon al ad nepenel ek rib claim
Oe ie es Ss comment ae a (Dats tn petreon or proM-cherag piara, anal ether moms cists
sadjoct to finer? ue. Spey Charge Account
au
Ore
| State of MONCCU Anst 4 digte of accomtemmser’ 5 © 9 s__ 437.89
ipiniy CotereWeme SS
300 i s ‘When was the debt neureed? O681/2018
— = ———‘<S;7C73;3}ZS TCT
— MO 21201 Aa cl the date you fis, the ciate ie: Check of at apply.
OC Contrgen
Wiis incsered the debt? Check ans. o Diapeed
@ peker 1 ory
O deer? oy ‘Type of (OMPRIORITY unascured chain
2 Dene 1 and Detter 2 onty (Sete cme
pe reat core of tho detters and another o een otal
C2 Caech oe chim te for 2 comamusily dete O ban teen omubaaeey te eats
Qe Gee chate nubject to ofeet? ©) cee. spety_UMUC Summer 2018 Classses
Bw
O ve

c = BenkNWYRK Last 4 digtts of account menber § 2 3 3 _ 25.00
hepebey —

‘(When eee he det incre? 0801/2010

as}

 

PO Box 182273
Columbus OH 43218 Ae of the Gate you Me, the chats le: Check ofl Out apply.
ae" CSD Contingent
Who ineaerrad the debt? Check ona, 3 Diapated
Gi veneer tory
Qoawiey Type of ROMPRSORITY unsecured clatec

Dadter 1 end Debtor 2 erty ‘Sater
 Aateeet one of tes dation and another 5 sop —_
C) Cheech 5 tate cakes ts Sor 2 communtiy dhe You nat apes co pty as

Q

wee cue . g Cueee penser orcnteseg arm, and eee sabre
One
Ove

Oficial Forma 1086 Schedule EF: Creditors Whe Have Unsecured Cleims page 3 ot 7

 

 
ows Aegee Ft BRISG DOS IT Tiled 27112 Page 18 of 31

Ey Your SOIPRIGRETY Useecered Ciales — Continention Page

ties Deting any entries on this page, sumer thom beginning with 44, fellewed by 45, and se fort

[+7] suc Bae

iaeptely Codinrs Mame
Maiistop:PS-PCLC-A1-R/2730 Avenue
et

mae
PA 15222
a Cy

 

Wie incurred the dub? Check ane.
i Detter 1 orty

OG Oatee 2 only

O pasar 1 ow Deter 2 oy

(0 At meeet coe of en debtors end ancther

2 Crock of thts chate te for 2 community debt
be the chain subject to alfeet?

Bw
Ove

[ea]

Us of Education
ey ea

400 Avenue SW

7

Wike incerved ihe debt? Check one

FE peter 1 ony

O wesw 2 only

CO Deber 4 and Detter ? only

Aa tenet coe of te tattors end another

OC Check if this ciate ts fer s community debt
bu the clabn subgect to effect?

Daw
O ves

oc
— oF Cate

ce GM Financial
ete Cates Hane

PO Box 189145 00

Atiingtog TX. TA

‘ike incurred the debt? Chact om.

OF Detar 1 only

OF Dates 2 onty

C1] Detter 1 aret Demtor 2 only

Ol pa teat one of ten debtors and enciter

CO Check i thts cokes ts for 2 commenity debt

ie thee cipher subject te effect?

Ole
Ove

 

‘Schedate E/F: Credhiors Whe Heve Unsecered Clakns

06/01/2018

Tote! chee
Last 4 digts faccoutsumeer 0 6 6 9 3 423.21
When was Om debt incurred? 96/01/2018

An of the dete pow Mie, tee choke be: Chock ofl feat apply.

O contagert
 Unticuaicntnat
O teputed

Type of BONPIIORETY unsecured clan:
2) Sastent isan

YOu Mi mt report a estoy Cre ~
CO Daten to persion ox proft-charing plans, are) other sbuter dubts
@ cna. specty_Chacking Account

Last 4 digits of accout member 1 0 4 6. 384,899.44
10/01/2009

Aa of the date you fie, thee cheim ie: Check af thet apply.

O Consngent
OF Ursicpaictatedd
2 crepeted

‘Wihen wus the debt incurred?

Type of BONFINORITY unescured clei
F canert nore
a

 

yOu de nol repart an pricriay cry
2 Dates to pansion oF proft-ctmsing plans, and other sine debts
OC omer. Specity.

'4.19,819.0
Lest 4 digits ot scoot mumier 4 9 7 3 +.19.819.00

‘When wan tha debt carved? 06/01/2016

Aa Of the Gate you Mls, the chabe be: Check aff teat apply.

O Cormega
O unequiaess
toed

Type of HOMPISORITY unsecured claim:
O sustent come
yeu did nat mporl oe priory aime
CF Dette to pemaion of proft-shesing plana, and ther einer catets
@ Ome. Loan

 

 
Debtor 4 Angela Fatima Leftwich

 

_ Case 19-25156 Doc11

rmmoen,_19°25156

Filed 11/27/19 Page 19 of 31

 

Your NOMPRIORITY Ussecered Ciaies — Continuation Page

After beting any entries on this page, number them beginning with 4.4, followed by 4.8, and so forth Total clan

lard Santander Consumer USA
Nonprierty Creciio’s Name
PO Box 961245
‘uri Eres
Fort Worth ™ 78161

 

Cay 2P Code

Who incurred the debt? Check one.
GF Dettor 1 onty

(CD Detter 2 only

(2 Detear 1 and Dettor 2 only

1 At teset one of the debtors and ancther

© Check if this chain is for s community debt

bs the clake subject to offset?
Dino
O ves

 

Who incurred the debt? Check one

O Debtor t only

C2 Detar 2 only

O Deter ¢ and Debtor 2 only

2 At leest one of the debtors and another

O) Check if thie chain is: for a community debt
he the clake subject to offset?

Ono

O ves

 

 

 

Who incurred the debt? Chack one,

CD deter t onty

2 Debtor 2 ony

C2 Debtor 1 and Debtor 2 only

C2 At tenet one of the debtors and another

OF Check Wf this claim is for a community debt
(a the claim subject to offset?

Ol wo

O ves

Official Form 1066/F

Schedule E/F: Creditors Who Have Unsecured Claims

Leet 4 ow 1 a o a 786.00

When was the debt incurred? 92/01/2018

‘As of the date you file, the claim is: Check all that apply.

O Contingent
OD Unticuacteesc
O tieputed

Type of MONPRIORITY unsecured claim:
O Sustent cers

1] Obsgations araing out of separation agreement or divorne thet
{you did not report as priority cairns

0 Debts to pansion or promt-sharing end offer serail chebts

@ ower. specyUnsecured Portion of Auto Loan

As of the date you file, the calm is: Check al that apply,

O Contingent
0 Uniquidated
O Dispued

Type of MOMPRIORITY unsecured claim:

2 Santent icone

Qa ‘Obligations arising oul of 2 separation agreement or divorce that
ou did not report as priority claims

(2 Debts 10 pension or prom-shering plans, and other sirier debts

& omer. spect,

Aa ol the dete you file, the clake ie: Check afl that apply.

Contingent
2 Untquicdated
O Dispued

Type of MOMPRIORITY unsecured aim:

O Susdene icons

OF cnagetions ansng out of s separation agreement or divorce that
you did not report em priority claims.

GJ Debts to pansion oF profit-sharing plans, and olhver sirrudesr clebts

OC other. Spacily,

page 5 of _7_

 

 
bet Fi Leftwich Case 19-25156
SS ae be T5156 «Doe tt Filed 11/27/19 Page 20 of 31
PE me mae sn a = ee et Ye teres re

& Use this page andy I you have ethers te be notified about your wpecy, for a debt thet you sirandy Parts tor 2. For

2 collection agency is trying to collect em you fora coh Teg cos sce oy at thes coriginat creciver in Parte 1 or
2 ae ae ne a ey re ee Vor weas trae auahad ee ony antania Perso or 2, do wot Wl oul or euhandt bas page

Carson Smithfield, LLC
—

 

225 W Station Square Dr 4th Floor
oer
Pittsburgh PA 15219

ae
Reliant Capital Soksions, LLC
—

PO Box 307290
— a“
Gahanna OH 43230

 

‘|

 

 

 

 

 

 

 

 

 

 

wa

 

 

 

J _ ce

‘Oficial Form 108E/F

hp medilied ter any dette ie Farts 1 or 2, de not Mi cut or subvalt this page.
On which extry in Part 1 or Part 2. Gd you Get the original crediter?

Line 4.3 of (Check oney, 0) Part 1: Creditors with Prionty Uraecured Claires
fi Part 2: Creditors with Nenpricity Unsecured Claims

Last 4 digits of account member 1 6 4 9

‘On which entry in Part 1 or Part 2 did you int the original creditar?

Une 4.8 of (Check one: OF Part 1: Credtors with Priority Unsecured Cine
Wh Part 2: Creditors wth Nonpriority Uneecured

(On which entry is Part 1 os Post 2 did you let the ariginal craditer?

Une eof (Check ane}, C2} Part 1: Creditors with Priority Unsecured Cains
O Pert 2 Grediioes with Nonpriority Unseawred

Gaires

Leet 4 digts sfeccountmumber

On whlch entry in Part 1 or Part 2 did you lint the original creditor?

line of (Check one}. QO) Past 1: Creditor with Priority Unsecured Cinimes
O Pent 2 Crediioss with Nonprionty Unesowed

Caine

Lest 4 digits of account wamber 0

‘On which entry in Part 1 or Pert 2 did you Met the original creditor?

Line of (Check oney. QO) Part 1: Cradinors with Priority Uineecured Claims
O Part 2 Creditces with Nonpricrty Unsecured

Casares

Leet 4 digits of accowst murmber

(On whieh entry ns Part 1 of Part 2 abd you Mat the original crediiar?

Line of (Check one} OO} Pact 1: Crediton: with Priority Unescured Css
O) Part 2 Credfiors wih Nonpriority Unsecurect

Caine

Lost 4 digts of acceust wumber

(On which entry in Part 1 ov Part 2 did you Bet the original crediiar?

tine of (Check ons): OJ} Part 1: Creditors wih Priority Linsscured Claims
O Part 2 Crediiors wih Nonpriority Ursecured

6 y7

 
7 cet a STIG DOS TT Tied TIZ7ITS Page 21 of 31

eI id the Amounts tor Bech Type of Unsecured Clan

 

© Total the emeunts of cortein types of ennecured clabew. This information in fer sinfiaticel reporting purposes. . ULE. § ime.
Abd fn aeneunts for each type of aneecured claim. _ §

 

 

 

 

Total cain
Total claims Ga. Demestic suppert siligations Ga. 0.00
from Part? 2, Tames and certain other dehta you owe the
qeverement & 5 0.00
Gc. Clabes fer death of persenal inhary while you were
intenticated 6. __. 0.00
Gd. Other. Acti of other priory unsecured claies.
Wee that ansount here. Gd. +, 0.00
Ge. Total. Ack! ines Ge teough 6d. te
s 0.00
Total chairs
Totel claws ‘% Shadent leone a. : 84,980.44
from Part? <,. Ontiguiions arining out of 2 separation agreament
or @iverce thet you did not reper! as pricey
cinders, & si.

‘Gh. Debts te pansion or prefit-chering plans, and other
slefier debts

Other. Add afl ofher nonpriority unsecured clarns.
Write fal arnount here. G& +5 48,040.10

 

 

 

Gj, Total, Add lines 6f through 6. &
$132,929.54

 

~

(Olicial Form 1006 Sohedule EF: Crediters Who Have Unpesured Cisne: pegs? ot 7

 

 
PSUR MCC cem LLeUm eLetet Eon )0C 1 1 Filed 1 1/27/1 9 Page 22 of 31
por eee

Debtor 2 N/A
(Spouse if filing) FirstName:

  

United States Bankrupicy Court for tha: District of Maryland

   

_ 19-25156
—_ O Check if this is an”
amended filing

aignoy 27 ANNE

 

 
  

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases
Be as complete and accurate as possible. If two married people are filing together, both are equalt for t

information. If more space is neaded, copy the additional page, fill It out, number the entries, and attach it to this page. On the top of a
additional pages, write your name and case number (if known).

 

  

 

 

re}
ny +

1. Do you have any executory contracts or unexpired leases?
Md No. Check this box and file this form with the court with your other schedules. You have nathing else to report on this form.
OQ. Yes. Fill in all of the information betow even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/8).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease ‘State what the contract or lease is for

2.4

 

 

 

State ZIP Code

 

 

 

Number Street

 

 

 

 

Number Street

 

MY State ZIP Code

 

 

 

bogey State IP Cod

 

 

 

City State ZIP Code

Official Form 106G Schedule G: E ry Ci and k

 

cpirad Leases page 1 of 1_

 

 
   

Fill in this information to identify your case: oc 4 4 Filed 4 1/27/1 9 Page 23 of 31
ower Angel
Debtor 2 N/A

(Spouse, if filing) First Mare Miele Nama

Mids Nema

United States Bankruptcy Court for the: District of Maryland
Case number 19-25196 0 DE ne thew lad!

 

 

 

 

 

 

Moen O Check if this is an
amended filing

. ' ae Pt. A
Official Form 106H OMISNOV 27 AMEE Us
Schedule H: Your Codebtors 12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as plete and te as lbh a
are filing tog , both are for if more space is needed, sony the Aeiditions Soi
and numbar the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, w

 

case number tt known). Answer avery question.

4. |. Do you have any codebtors? (If you are fling a joint case, o not list ether spouse 26 a codebtor }
O No
a Yes
| 2. Within the last § years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.}
a No. Go to line 3.
OQ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
1 No
go Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spoune, former spouse, of legal equivalent,

 

 

 

Number Street
| Cty State ZIP Code
3 In Colurnn 4, list all of your Do not your sp as a codebtor if your sp is filing with you. List the person

shown In line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
t Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
i Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

Column 7: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
[ 1| amon M. Copeland WW Schedule D, ine 2.2
t ‘8921 Heathermore Blvd #202 O Schedule E/F, line
i Number Strest O] Schedule G, line
| Upper Marlboro MD 20772
{ City Stabe ZIP Code . wt
[] Damon M. Copeland s ina 2
i Nome a D, line
8921 Heathermore Blvd #202 QO Schedule E/F, lina
i Number Steet Q) Schedule G, line
Upper Marlboro MD 20772
Cty - - Stats ZF Code on
L] mos O21 Schedule D, line
QO) Schedute E/F, line
' Number Street O) Schedule G, line
| City State ZIP Code

Official Form 106H Schedule H: Your Codebtors page 1 of 1

 

 
 

c11 Filed 11/27/19 Page 24 of 31

 

Debtor 4 Angela Fatima Leftwich

Frm Nene Mice Nar Last Nene
Debtor 2 N/A oon
(Spouse, if filing) First Hens Migcks Nara Loot Neer

 

United States Bankruptcy Court for the: District of Maryland

Case umber 19-25156 Check if this is:
mown’

UO) An amended filing

C1 A supplement showing postpetition chapter 13
income as of the following date:

 

 

Official Form 1061 maT oor yw
Schedule I: Your Income 12/15

Beas lete and asf ible. if two people are filing together (Debtor 1 and Debtor 2), both are equally responsible for

yi infe Hf you are and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filling with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

tists Describe Employment

1. Fillin your employment

 

information. Debtor 1 b Zor
If you have more than one job,
attach a separate with
information about additional Employment status @ Employed O Employed
em . C2 Not employed O1 Not employed
Include part-time, seasonal, or
self. loyed work. ;
“ Occupation Executive Assistant
Occupation may include student

 

or homemaker, if it applies.
Employer's name Kom Ferry

Employer's address 1700 K St. NW
Number Street Number Street
Suite 700

 

Washington DC 20006
City State ZIP Code City State ZIP Code

How long employed there? 1.5 Years

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employ bine the inf ion for all employers for that parson on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or

 

 

non-fiting spouse
_ 2 List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. 5 5,858.00 $
3. Estimate and list monthly overtime pay. a +5 000 <4#¢
4. Calculate gross income. Add line 2 + line 3. 4. | $5,858.00 $

 

 

 

 

 

Official Form 1061 Schedule |: Your income page 1

 

 
we

7 etn AGC ase TOS 156 | Doe tprenailBee#4 97/49 Page 25 of 31

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
5, List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions Sa § 834.00 $
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 $
Sc. Voluntary contributions for retirement plans 5c. § 137.00 5
$d. Required repayments of retirement fund loans Sd. §. 0.00 $
Se. Insurance Se. § 0.00 5.
Sf. Domestic support obligations Sf. § 0.00 $
5g. Union dues 5g. 8. 0.00 §
5h. Other deducti Specify: 5h. #5 0.00 +5
6. Add the payroll deductions. Add lines 5a + 5b+5c+5d+S5e+5f+5g+5h. 6. § 971.00 $
7, Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $__4,887.00 $
| 8. List all other income regularly received:

Ba. Net i from rental property and from op ig a

profession, or farm

Attach a st for each property and busi howing gross

i jinary and busi i and the total

monthly nat income. . 8a. $__0.00 §
8b. Interest and dividends 8b. § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly recelve

Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $

settlement, and proparty settlement. 8c. Oo
8d. Unemployment compensation 8d. §. 0.00 $
8e. Social Security fe. § 0.00 $
&f. Other g t that you regularly i

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Ags: Program) or housi ibsidi

Specify: ef § 0.00 5.
8g. Pension or retirement income 8. § 0.00 $

 

Ex Husband pays for 2nd Vehicl
8h. Other monthly income. Specify: he drives & loan in both names 8h. +$ 675,00

9, Add all other income. Add lines 8a + 8b + 8c + Bd + Be + Bf +8g + Bh. 2 [ s___ 0.00] I

 

 

 

 

 

 

 

 

 

 

 

‘410, Calculate monthly income. Add line 7 + line 9.
__ Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 4o,} $_.5:562.00) + =} 5,562.00
41. State all other regular contributions to the expenses that you list In Schedule J.

Include contributions from an ied partner, bers of your h hold, your depend your and other

friends or relatives.

Oo not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 1.4 § 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities end Certain Statistical Information, if it applies 12. 65,562.00

Combined

: monthly income
| 13.Do you expect an increase or decrease within the year after you file this form?
i No.

O] Yes. Expiain: |

 

‘Official Form 1061 Schedule |: Your Income page 2

 

 
  
 
  

poc11 Filed 11/27/19 Page 26 of 31

Fill in this information to identify your case:

 

 

  

 

 

Debtors Angela i Check if this is:
N/A .
(Spouse. ing) First erne Vicia Name QO An amended filing
; O) A supplement showing postpetition chapter 13 ii
United States Bankruptcy Court for the: District of Maryland expenses as of the following date: cy é
Case nu 19-25156 ——
ten a MM 7 DOT YYYY
ZOISNOY 27 AKT: G2
. gy zr Liv
Official Form 106J
Schedule J: Your Expenses 12115
Beas ip and asf if two people are filing tog both are equally resp for supply t

 

 

information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(If known). Answer every question.

 

it law Describe Your Household

 

1. Is this a joint case?

Gd No. Goto line 2.
CQ. Yes. Does Debtor 2 live in a separate household?

2. Do you have dependents?

   

O No

 

 

Dependent's relationship to Dependent's Doas dependant live
Do not list Debtor 1 and &f Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependant............cccce .
, QO No
Do not state the dapandents’ Daughter 12 a
names. Yes
Son 6 O No
Yes
O No
Q Yes
O No
O ves
QO Ne
QO) ves
3. Do your expenses include I No

‘oxponses of people other than
yourself and your dependents? Yes

Part 2: Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such and have it on Schedule i: Your fi (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and

 

 

any rent for the ground or lot. 4 § 2,000.00
If not included in line 4:

4a. Real estate taxes 4a § 0.00
4b. Property, homeowner's, or renter's insurance 4b § 0.00
4c. Home maintenance, repair, and upkeep expenses 4c, §. 55.00
4d. Homeowner's association or condominium dues: Ad. 5 116.00

Official Form 106 Schedule J: Your Expenses page 1

 

 
(

Debtor1 Angela
First Nara

Fatimacase 1Rnaal56 Dag.1t. ese /27/19 Page 27 of 31

Middia Marre

 

 

 

 

 

 

 

 

 

 

 

Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. s__0.00
6. Utilities:
6a. Electricity, heat, natural gas 6S. 200.00
6b. Water, sewer, garbage collection 6b. §. 33.00
6c. Telephone, cell phone, Intemet, satellite, and cable services 6c. $. 250.00
6d. Other. Specify: bd. 0.00
7. Food and housekeeping supplies 7. $ 300.00
8. Childcare and children’s education costs $ 200.00
9. Clothing, laundry, and dry cleaning a 6 § 50.00
10. Personal care products and services 1. 8 86§, 75.00
11. Medical and dental expenses WS
12. Transportation. Include gas, maintenance, bus or train fare. s 110.00
Do not include car payments. 12, TT
13. it, clubs, ti pay 9 and books 132. 20.00
14. € and roligi donati 4.0 «§ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
1a. Life insurance Sa. §. 0.00
15b. Health insurance 1s. §, 0.00
1Sc. Vehicle insurance ihc. §. 131.00
45d. Other i Specify: 16d. § 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 1, $___0.00
17. Installment or loase payments:
47a. Car payments for Vehicle 4 17a. §, 629.00
17b. Car payments for Vehicle 2 17. §. 675.00
17c. Other. Specify: 1c. §. 0.00
17d. Other. Specify: 17d. §.
18. Your pay of i , and support that you did net report as deducted from
your pay on line 5, Schedule I, Your income (Official Form 1061). 18. ¢
19. Other payments you make to support others who do not live with you.
Specify; Family loan repayment - Veronica Leftwich 2. § 620.00
20. Other real property expenses not Included in lines 4 or 5 of this form or on Schedule f: Your income.
20a. Mortgages on other property 2 § 0.00
20b. Real estate taxes 20 § 0.00
20c. Property, homeowner's, or ranter’s insurance 20, § 0.00
20d. Maintenanea, repair, and upkeep expenses 20d § 0.00
20e. Homeowner's association or condominium dues 200. §. 0.00

(Official Form 106J Schedule J: Your Expenses page 2

 
»

 

> owwort Angela__——_—Fatimd SE 1 6BEI 56 DOG lew nniait@eb(s4/27/19 Page 28 of 31
21. Other. Specify: a. +§ 0.00

 

22. Calculate your monthly expanses.

 

 

22a, Add lines 4 through 21. 2a | § 4,964.00 i
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106-2 22. $ 0.00 i
22c, Add line 22a and 22b. The result is your monthly expenses. 22c, $ 4,964.00
23. Calculate your monthly net income. 5,562.00
23a. Copy line 12 (your combined monthly income) from Schedule |. ze. §.
23b. Copy your monthly expenses from line 22¢ above. 23b. .§ 4,964.00
23, Sub your thly exp from your hly income.
The result is your monthly net income. 23¢. $s 598.00

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wi No. ,
QO yYes. — Explain here:

Official Form 106 Schedule J: Your Expenses page 3

 

 
 

URE dL eel ee Doc 1 1 Filed 1 1/2711 9 Page 29 of 31

 

 

Debtor 4 Angela Fatima Leftwich
First Nera Mica Nara Last Mere

Debtor 2 N/A

(Spouse, i filing) First Name Micke Nara Lnwt Marron

United States Bankruptcy Court for the: District of Maryland

‘Case number _19-295156
(known)

 

O Check if this is an

 

 

 

amended filing
Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 4215
If two married people are filing together, both are equally responsible for supplying t inf
You must file this form wh you file bank hed or ded schedul

 

Making a false statemont, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
Gl No

OQ] ves. Name of person,

 

» Attach Petition Preparers Notice, Declaration, and
Signature (Official Form 119).

Under ponalty of perjury, | declare that | have read the summary and schedules filed with this dectaration and
that they are true and correct.

 

    

Official Form 106Dec

Dectaration About an Individual Debtor's Schedules

 

 
Filed 11/27/19 Page 30 of 31

UEC TRC ade eel Lee

 

 

 

 

 

Debtor 1 Angela Fatima Leftwich
First Nema Maidle Nene Lem Name
Debtor 2 N/A
(Spouse, if filing) Fmt Name Middle Narna- Lost Name z "
United States Bankruptcy Court for the: District of Maryland $ =
Case number 19-25156 QO) Check if this is an
iknow amendedfiing are Mri. 5
fiihe NOV 27 Af fie Va

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information
Beas IF and as ible. ff two married people are filing tog both are equally ible for ih

Pprying

information. Fill out all of your schedules first; then complate the information on this form. Hf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

 

 

iste Summarize Your Assets

Your assets
Value of what you own
| 4, Schedule A/B: Property (Official Farm 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B.....cocscosccssssvsssssessensstesveisnnuneessvasavacestanstansiunnacenastgnstnasenee $___59,565.00
4b. Copy line 62, Total I property, from Schedule A/B.......ccccccccscccsscsssssssesssseuesssssecesssensonsuivauassnsaneunessieusvauassseae $ 5,159.00

 

 

tc. Copy line 63, Total of all property on Schedule A/B oo... ccccssccassstsnesesesceseseesosssnesseeasseenntanase seas cesnsesuesstensueeasasueee $ 64,724.00
Ea Summarize Your Liabilities

 

 

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ s__ 302,334.83
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F.......c.ccccccsccsssseccsecsecssseeens $ -
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule B/F oo... ccc sceecseesesoee +s 132,929.54
Your total liabilities $__ 435,264.37
Ee Summarize Your Income and Expenses
4, Schedule I: Your income (Official Form 1061) 5,562.00
Copy your combined monthly income from line 12 of Schedule f...cccsscsssssssessssssssssssssssssgsssssssstsnsessessuvavanseneevnevasensenes s
| §. Schedule J: Your Expenses (Official Form 106)
Copy your monthly expanses from ling 22c of SChOdUIG J ...assuscssscsseeasssnstssssssesnstinstinestnesensspunianinatinannnnieanasee .  $___ 4,964.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
4
2 attr A ee ase TSS 156 | Doe ttre pittes4t27449—_Page 31 of 31

Zit Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, of 137

OI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
wi Yes

7, What kind of debt do you have?

w Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines &-9g for statistical purposes. 28 U.S.C. § 159.

QO Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

| &. From the Statement of Your Current Monthly income: Copy your total currant monthly income from Official
Form 1224-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. $ 5,858.00

 

 

 

 

9 Copy the following special categories of claims from Part 4, line 6 of Schedule EF.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a, Domestic support obligations (Copy line 6a.) si.
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s__—i.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $__ 0.00
9d. Student loans. (Copy line 6f.} s__ 84,889.44
Se. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) a
§f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s 0.00
9g. Total. Add lines 9a through Sf. $ 84,889.44

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
